MEMORANDUM **
Doretha Mackie appeals pro se the district court’s judgment dismissing her 42 U.S.C. § 1983 action and pendent state taxpayer claim alleging that the California State Board of Prison Terms (“BPT”) engages in unfair parole hearing practices, wastes taxpayer funds, and unfairly denied parole to Mackie’s incarcerated relative. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of standing, Barrus v. Sylvania, 55 F.3d 468, 469 (9th Cir.1995), and we affirm.
Mackie does not have standing to pursue this action because she is not personally injured by the BPT’s denial of parole to her relative, or by the BPT’s practices, generally. See Idaho Conservation League v. Mumma, 956 F.2d 1508, 1513 (9th Cir.1992) (stating standing requirements); Ward v. City of San Jose, 967 F.2d 280, 283-84 (9th Cir.1991) (declining to recognize standing of siblings in action *620for deprivation of familial companionship). Moreover, the complaint could not be saved by amendment. See Schneider v. California Dept. of Corr., 151 F.3d 1194, 1196 (9th Cir.1998). Accordingly, the district court properly dismissed Maclde’s action due to lack of standing. See Barrus, 55 F.3d at 470; see also Harris v. Provident Life & Accident Ins. Co., 26 F.3d 930, 934 (9th Cir.1994) (indicating that “district court has no discretion to retain state law claims when the sole federal claim is dismissed for lack of jurisdiction”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.